Exhibit 10.1
SECOND AMENDED AND RESTATED
NORANDA ALUMINUM HOLDING CORPORATION
2007 LONG-TERM INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE OF THE PLAN
The purpose of the NORANDA ALUMINUM HOLDING CORPORATION SECOND AMENDED AND
RESTATED 2007 LONG-TERM INCENTIVE PLAN (the “Plan”) is (i) to further the growth
and success of Noranda Aluminum Holding Corporation, a Delaware corporation (the
“Company”), and its Subsidiaries (as hereinafter defined) by enabling directors
and employees of and, consultants or Investor Director Providers (as hereinafter
defined) to, the Company or any of its Subsidiaries to acquire Shares (as
hereinafter defined), thereby increasing their personal interest in such growth
and success, and (ii) to provide a means of rewarding outstanding performance by
such persons to the Company and/or its Subsidiaries. Awards granted under the
Plan (the “Awards”) shall be nonqualified stock options (referred to herein as
“Options” or “NSOs”), rights to purchase Shares, restricted stock (referred to
herein as “Restricted Stock”), restricted stock units (referred to herein as
“Restricted Stock Units”) and other awards settleable in, or based upon, Common
Stock (as hereinafter defined) (“Other Stock-Based Awards”).
ARTICLE II
DEFINITIONS
As used in the Plan, the following terms shall have the meanings set forth
below:
“Adoption Agreement” means an agreement between the Company and a holder of
Shares, pursuant to which such holder agrees to become a party to the
Securityholders Agreement, in the form attached as Exhibit A thereto.
“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person and/or one or more Affiliates thereof. As
used in this definition and the definition of “Change in Control”, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies
(whether through the ownership of securities or any partnership or other
ownership interests, by contract or otherwise) of a Person. The term “Affiliate”
shall not include at any time any portfolio companies of Apollo Management VI,
L.P. or Noranda Holdings, LP or any of their respective Affiliates, other than
the Company and its Subsidiaries.
“Award” has the meaning set forth in Article I hereof.
“Award Agreement” means any writing setting forth the terms of an Award that has
been duly authorized and approved by the Board or the Committee.
“Board” means the Board of Directors of the Company.
“Capital Stock” means any and all shares of, interests and participations in,
and other equivalents (however designated) of stock, including without
limitation all Common Stock.

 

1



--------------------------------------------------------------------------------



 



“Cause” means, with respect to a Termination of Relationship: (i) if such
Participant is at the time of a Termination of Relationship a party to an Award
Agreement which was entered into under this Plan and defines such term, the
meaning given in the Award Agreement; and (ii) otherwise if such Participant is
at the time of a Termination of Relationship a party to an employment,
consulting or similar agreement with the Company or any of its Subsidiaries
which defines such term, the meaning given in such agreement.
“Change in Control” means (i) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (other
than the Sponsor, a Sponsor-controlled entity, or an Affiliate of the Company
immediately prior to such acquisition) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%,
indirectly or directly, of the voting power of the Company (other than any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries) or (ii) consummation of an
amalgamation, a merger, consolidation, recapitalization or similar business
combination transaction of the Company or any direct or indirect subsidiary
thereof with any other entity (other than the Sponsor, a Sponsor-controlled
entity, or an Affiliate of the Company immediately prior to such transaction) or
a sale or other disposition of all or substantially all of the assets of the
Company to any other person or entity (other than the Sponsor, a
Sponsor-controlled entity, or an Affiliate of the Company immediately prior to
such transaction), following which the voting securities of the Company that are
outstanding immediately prior to such transaction cease to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity (or the person or entity that owns substantially all of the
Company’s assets either directly or through one or more subsidiaries) or any
parent or other affiliate thereof) at least 50% of the combined voting power of
the securities of the Company or, if the Company is not the surviving entity,
such surviving entity (or the person or entity that owns substantially all of
the Company’s assets either directly or through one or more subsidiaries) or any
parent or other affiliate thereof, outstanding immediately after such
transaction.
“Closing Date” shall have the meaning ascribed thereto in the Stock Acquisition
Agreement, dated as of April 10, 2007, by and among Noranda Finance LLC, Noranda
Aluminum Acquisition Corporation (formerly named Music City Acquisition
Corporation), a Delaware corporation and Xstrata (Schweiz) A.G.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan.
“Common Stock” means the common stock of the Company, par value $0.01 per share.
“Company” has the meaning set forth in Article I hereof.
“Corporate Transaction” has the meaning set forth in Section 10.1 hereof.

 

2



--------------------------------------------------------------------------------



 



“Disability” means, with respect to each Participant, unless otherwise defined
in such Participant’s Award Agreement, that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident, disability or health plan covering employees of the Company.
“Effective Date” means the date the Plan is adopted by the Board.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, on the Closing Date, the price the Investor pays to
acquire the Common Stock after taking into account any additional capital
contributions and as of any subsequent, specified date, the closing price of the
Common Stock on any national securities exchange or any national market system
(including, but not limited to, The NASDAQ National Market) on that date, or if
no prices are reported on that date, on the last preceding date on which such
prices of the Common Stock are so reported. If the Common Stock is not then
listed on any national securities exchange but is traded over the counter at the
time determination of its Fair Market Value is required to be made, its Fair
Market Value shall be deemed to be equal to the average between the reported
high and low sales prices of Common Stock on the most recent date on which
Common Stock was publicly traded. If the Common Stock is not publicly traded at
the time a determination of its Fair Market Value is made, the Board shall
reasonably determine its Fair Market Value in good faith as it deems appropriate
(such determination will be made in the manner that satisfies Section 409A of
the Code and in good faith, and may be based on the advice of an independent
investment banker or appraiser recognized to be an expert in making such
valuations, but will not take into account any reduction in value of the Common
Stock because the Common Stock (x) represents a minority position; (y) is
subject to restrictions on transfer and resale; or (z) lacks liquidity).
“Good Reason” means with respect to a Termination of Relationship: (i) if such
Participant is at the time of a Termination of Relationship a party to an Award
Agreement which was entered into under this Plan and defines such term, the
meaning given in the Award Agreement; and (ii) otherwise if such Participant is
at the time of a Termination of Relationship a party to an employment,
consulting or similar agreement with the Company or any of its Subsidiaries
which defines such term, the meaning given in such agreement.
“Investor” means, collectively, Apollo Investment Fund VI, L.P. and each of its
Affiliates and any other investment fund or vehicle managed by Apollo
Management, L.P. or any of its Affiliates (including any successors or assigns
of any such manager).
“Investor Director Provider” means any investor in the Company that makes
available for service as members of the Board certain individuals who provide
services to, own equity interests in or are otherwise employed by such investor
or any of its Affiliates.
“Investor Investment” means direct or indirect investments in Shares or other
Capital Stock of the Company made by the Investor on or after the Closing Date,
but excluding any purchases or repurchases of Shares on any securities exchange
or any national market system after an initial Public Offering.

 

3



--------------------------------------------------------------------------------



 



“Investor IRR” means the pretax compounded annual internal rate of return
realized by the Investor on the Investor Investment, based on the aggregate
amount invested by the Investor for all Investor Investments and the aggregate
amount of cash received by the Investor in respect of all Investor Investments,
assuming all Investor Investments were purchased by one Person and were held
continuously by such Person. The Investor IRR shall be determined based on the
actual time of each Investor Investment and actual cash received by the Investor
in respect of all Investor Investments and including, as a return on each
Investor Investment, any cash dividends, cash distributions, cash sales or cash
interest made by the Company or any Subsidiary in respect of such Investor
Investment during such period, but excluding any other amounts payable that are
not directly attributable to an Investor Investment, including, without
limitation, any fees payable pursuant to (x) the Management Fee Agreement, dated
as of May 18, 2007, by and among the Company, Apollo Management VI, L.P., and
Apollo Alternative Assets, L.P. and (y) the Transaction Fee Agreement, dated as
of May 18, 2007, by and among the Company, Apollo Management VI, L.P. and Apollo
Alternative Assets, L.P.
“Notice” has the meaning set forth in Section 5.7 hereof.
“NSOs” has the meaning set forth in Article I hereof.
“Option” has the meaning set forth in Article I hereof.
“Option Price” has the meaning set forth in Section 5.4 hereof.
“Option Shares” has the meaning set forth in Section 5.7(b) hereof.
“Participant” has the meaning set forth in Article IV hereof.
“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.
“Plan” has the meaning set forth in Article I hereof.
“Purchase Price” has the meaning set forth in Section 6.2 hereof.
“Qualified Public Offering” means an underwritten public offering of Common
Stock by the Company pursuant to an effective Registration Statement filed by
the Company with the U.S. Securities and Exchange Commission (other than (i) a
registration relating solely to an employee benefit plan or employee stock plan,
a dividend reinvestment plan, or a merger or a consolidation, (ii) a
registration incidental to an issuance of securities under Rule 144A, (iii) a
registration on Form S-4 or any successor form, or (iv) a registration on Form
S-8 or any successor form) under the Securities Act, pursuant to which the
aggregate offering price of the Common Stock sold in such offering is at least
$200,000,000.

 

4



--------------------------------------------------------------------------------



 



“Registration Statement” means a registration statement filed by the Company
with the U.S. Securities and Exchange Commission.
“Reserved Shares” means, at any time, an aggregate of 1,900,000 Shares, as the
same may be adjusted at or prior to such time in accordance with Section 10.1.
“Restricted Stock” means an Award granted to a Participant pursuant to
Article VII hereof.
“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article VIII hereof.
“Securities Act” means the Securities Act of 1933, as amended.
“Securityholders Agreement” means the Securityholders Agreement, by and among
the Company and certain of its securityholders, dated as of May 29, 2007, as it
is amended, supplemented, restated or otherwise modified from time to time.
“Shares” means shares of Common Stock.
“Sponsor” means Apollo Management VI, L.P. and its Affiliates.
“Stock Award” means an Award of the right to purchase Shares under Article VI of
the Plan.
“Subsidiary” means any corporation or other entity of which the Company owns
securities or interests having a majority, directly or indirectly, of the
ordinary voting power in electing the board of directors, managers, general
partners or similar governing Persons thereof.
“Termination Date” means the tenth anniversary of the Effective Date.
“Termination of Relationship” means (i) if the Participant is an employee of the
Company or any Subsidiary, the termination of the Participant’s employment with
the Company and its Subsidiaries for any reason; (ii) if the Participant is a
consultant to the Company or any Subsidiary, the termination of the
Participant’s consulting relationship with the Company and its Subsidiaries for
any reason; (iii) if the Participant is a director of the Company or any
Subsidiary, the termination of the Participant’s service as a director of the
Company or such Subsidiary for any reason; and (iv) if the Participant is an
Investor Director Provider to the Company or any Subsidiary, the termination of
such Investor Director Provider’s right to appoint at least one member of the
Board; including, in the case of clauses (i), (ii), (iii) or (iv), as a result
of such Subsidiary no longer being a Subsidiary of the Company because of a
sale, divestiture or other disposition of such Subsidiary by the Company
(whether such disposition is effected by the Company or another subsidiary
thereof). Notwithstanding the foregoing, a Termination of Relationship shall not
be deemed to have occurred if a Participant remains an employee, consultant or
director of the Company or any Subsidiary. In the event that an Award hereunder
is intended to be “deferred compensation” compliant with to Section 409A of the
Code, the Committee may modify the definition of “Termination of Relationship”
to facilitate such compliance.
“Vested Options” means Options that have vested in accordance with the
applicable Award Agreement.

 

5



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION OF THE PLAN; SHARES SUBJECT TO THE PLAN
3.1 Committee.
The Plan shall be administered by the Board or the Committee. The term
“Committee” shall, for all purposes of the Plan, be deemed to refer to the Board
if the Board is administering the Plan.
3.2 Procedures.
The Committee shall adopt such rules and regulations as it shall deem
appropriate concerning the holding of meetings and the administration of the
Plan. The entire Committee shall constitute a quorum and the actions of the
entire Committee present at a meeting, or actions approved in writing by the
entire Committee, shall be the actions of the Committee.
3.3 Interpretation; Powers of Committee.
Except as may otherwise be expressly reserved to the Board as provided herein,
and with respect to any Award, except as may otherwise be provided in the Award
Agreement evidencing such Award or an employment or consulting agreement between
the Participant and Company, the Committee shall have all powers with respect to
the administration of the Plan, including the authority to:
(a) determine eligibility and the particular persons who will receive Awards;
(b) grant Awards to eligible persons, determine the price and number of
securities to be offered or awarded to any of such persons, determine the other
specific terms and conditions of Awards consistent with the express limits of
the Plan, establish the installments (if any) in which such Awards will become
exercisable or will vest and the respective consequences thereof (or determine
that no delayed exercisability or vesting is required), and establish the events
of termination or reversion of such Awards;
(c) approve the forms of Award Agreements, which need not be identical either as
to type of Award or among Participants;
(d) construe and interpret the provisions of the Plan and any Award Agreement or
other agreement defining the rights and obligations of the Company and
Participants under the Plan, make factual determinations with respect to the
administration of the Plan, further define the terms used in the Plan, and
prescribe, amend and rescind rules and regulations relating to the
administration of the Plan;

 

6



--------------------------------------------------------------------------------



 



(e) cancel, modify, or waive the Company’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding Awards held by
Participants, subject to any required consent under Article XIII;
(f) accelerate or extend the exercisability or extend the term of any or all
outstanding Awards, subject to any consent required under Article XIII; and
(g) make all other determinations and take such other action as contemplated by
this Plan or as may be necessary or advisable for the administration of this
Plan and the effectuation of its purposes.
All decisions of the Board or the Committee, as the case may be, shall be
reasonable and made in good faith and shall be conclusive and binding on all
Participants in the Plan.
3.4 Compliance with Code Section 162(m).
In the event the Company becomes a “publicly-held corporation” as defined in
Section 162(m)(2) of the Code, the Company may establish a committee of outside
directors meeting the requirements of Section 162(m)(2) of the Code to
(i) approve Awards that might reasonably be anticipated to result in the payment
of employee remuneration that would otherwise exceed the limit on employee
remuneration deductible for income tax purposes by the Company pursuant to
Section 162(m) of the Code; and (ii) administer the Plan. In such event, the
powers reserved to the Committee in the Plan shall be exercised by such
compensation committee. In addition, Awards under the Plan may be granted upon
satisfaction of the conditions to such grants provided pursuant to Section
162(m) of the Code and any Treasury Regulations promulgated thereunder.
3.5 Number of Shares.
Subject to the provisions of Article X (relating to adjustments upon changes in
capital structure and other corporate transactions), the aggregate number of
Shares with respect to which Awards may be granted under the Plan shall not
exceed the Reserved Shares. Shares that are subject to or underlie Options
granted under the Plan that expire or for any reason are canceled or terminated
without having been exercised (or Shares subject to or underlying the
unexercised portion of any Options, in the case of Options that were partially
exercised at the time of their expiration, cancellation or termination), as well
as Shares that are subject to Stock Awards made under the Plan that are not
actually purchased pursuant to such Stock Awards and Shares that are subject to
Restricted Stock or Restricted Stock Units that are forfeited, will again,
except to the extent prohibited by law or applicable listing or regulatory
requirements, be available for subsequent Award grants under the Plan.
3.6 Reservation of Shares.
The number of Shares reserved for issuance with respect to Awards granted under
the Plan shall at no time be less than the maximum number of Shares which may be
issued or delivered at any time pursuant to outstanding Awards.

 

7



--------------------------------------------------------------------------------



 



ARTICLE IV
ELIGIBILITY
Awards may be granted under the Plan only to persons who are employees or
directors of, or consultants or Investor Director Providers to, the Company or
any of its Subsidiaries on the date of the grant. Each such person to whom an
Award is granted under the Plan is referred to herein as a “Participant”.
ARTICLE V
STOCK OPTIONS
5.1 General.
Options may be granted under the Plan at any time and from time to time on or
prior to the Termination Date. Each Option granted under the Plan shall be
designated as an NSO and shall be subject to the terms and conditions applicable
to NSOs set forth in the Plan. Each Option shall be evidenced by an Award
Agreement incorporating the terms and provisions of the Plan that shall be
executed by the Company and the Participant. The Award Agreement shall specify
the number of Shares for which such Option shall be exercisable, the Option
Price (as defined in Section 5.4 below) for such Shares and the other terms and
conditions of the Option.
5.2 Vesting.
The Committee, in its sole discretion, shall determine and set forth in the
Award Agreement whether and to what extent any Options are subject to vesting
based upon the Participant’s continued service to, or the Participant’s
performance of duties for, the Company and its Subsidiaries, or upon any other
basis.
5.3 Date of Grant.
Except as may be otherwise provided in an Award Agreement, the date of grant of
an Option under this Plan shall be the date as of which the Committee approves
the grant.
5.4 Option Price.
The Option Price shall be determined by the Committee and set forth in the Award
Agreement. In no event, however, may the Committee determine an Option Price
that is less than the Fair Market Value of the Share on the date of grant.
5.5 Automatic Termination of Options.
Each Option granted under the Plan, to the extent not previously exercised,
shall automatically terminate and shall become null and void and be of no
further force or effect upon such date or dates as are set forth in the
applicable Award Agreement, consistent with the terms of the Plan.

 

8



--------------------------------------------------------------------------------



 



5.6 Payment of Option Price.
The aggregate Option Price shall be paid in cash (by wire transfer of
immediately available funds to a bank account of the Company designated by the
Committee or by delivery of a personal or certified check payable to the
Company); provided that the Committee may, in its sole discretion, specify one
or more of the following other forms of payment which may be used by a
Participant (but only to the extent permitted by applicable law) upon exercise
of his Option:
(a) by surrender of shares of Common Stock (by delivery of such shares or by
attestation) with a Fair Market Value equal to the Option Price which were
obtained by the Participant in the public market (but, subject in any case, to
the applicable limitations of Rule 16b-3 under the Exchange Act);
(b) to the extent permitted by applicable law, if the Common Stock is a class of
securities then listed or admitted to trading on any national securities
exchange or traded on any national market system (including, but not limited to,
The Nasdaq National Market), in compliance with any cashless exercise program
authorized by the Board or the Committee for use in connection with the Plan at
the time of such exercise (but, subject in any case, to the applicable
limitations of Rule 16b-3 under the Exchange Act); or
(c) a combination of the methods set forth in this Section 5.6.
5.7 Notice of Exercise.
A Participant (or other person, as provided in Section 11.2) may exercise an
Option (for the Shares represented thereby) granted under the Plan in whole or
in part (but for the purchase of whole Shares only), as provided in the Award
Agreement evidencing his Option, by delivering a written notice (the “Notice”)
to the Secretary of the Company. The Notice shall state:
(a) that the Participant elects to exercise the Option;
(b) the number of Shares with respect to which the Option is being exercised
(the “Option Shares”);
(c) the method of payment for the Option Shares (which method must be available
to the Participant under the terms of his Award Agreement);
(d) the date upon which the Participant desires to consummate the purchase of
the Option Shares (which date must be prior to the termination of such Option);
and
(e) any additional provisions consistent with the Plan as the Committee may from
time to time require.
The exercise date of an Option shall be the date on which the Company receives
the Notice from the Participant. Such Notice shall also contain, to the extent
such Participant is not then a party to the Securityholders Agreement (and the
Securityholders Agreement has not been terminated prior to such date), an
Adoption Agreement, in form and substance satisfactory to the Board pursuant to
which the Participant agrees to become a party to the Securityholders Agreement.

 

9



--------------------------------------------------------------------------------



 



5.8 Issuance of Certificates.
The Company shall issue stock certificates in the name of the Participant (or
other person exercising the applicable Option in accordance with the provisions
of Section 11.2), representing the Shares purchased upon exercise of the Option
as soon as practicable after receipt of the Notice and payment of the aggregate
Option Price for such Shares; provided that the Company, in its sole discretion,
may elect to not issue any fractional Shares upon the exercise of an Option
(determining the fractional Shares after aggregating all Shares issuable to a
single holder as a result of an exercise of an Option for more than one Share)
and, in lieu of issuing such fractional Shares, shall pay the Participant the
Fair Market Value thereof as determined by the Board in good faith. Neither the
Participant nor any person exercising an Option in accordance with the
provisions of Section 11.2 shall have any privileges as a stockholder of the
Company with respect to any Shares of stock issuable upon exercise of an Option
granted under the Plan until the date of issuance of stock certificates
representing such Shares pursuant to this Section 5.8.
ARTICLE VI
STOCK AWARDS
6.1 General.
Stock Awards may be granted under the Plan at any time and from time to time on
or prior to the Termination Date. Each Stock Award shall be evidenced by an
Award Agreement that shall be executed by the Company and the Participant. The
Award Agreement shall specify the terms and conditions of the Stock Award,
including without limitation the number of Shares covered by the Stock Award,
the Purchase Price (as defined in Section 6.2 below), if any, for such Shares
and the deadline for the purchase of such Shares.
6.2 Purchase Price; Payment.
The price (the “Purchase Price”), if any, at which each Share covered by the
Stock Award may be purchased upon exercise of a Stock Award shall be determined
by the Committee and set forth in the applicable Award Agreement. The Company
will not be obligated to issue certificates evidencing Shares purchased under
this Article VI unless and until it receives full payment of the aggregate
Purchase Price therefor and all other conditions to the purchase, as reasonably
determined by the Committee, have been satisfied. The Purchase Price of any
shares subject to a Stock Award must be paid in full at the time of the
purchase.

 

10



--------------------------------------------------------------------------------



 



ARTICLE VII
RESTRICTED STOCK
7.1 General.
Shares of Restricted Stock may be awarded either alone or in addition to other
Awards granted under the Plan. The Committee shall determine the employees,
consultants, directors and Investor Director Providers to whom and the time or
times at which grants of Restricted Stock will be awarded, the number of Shares
to be awarded to any Participant, the conditions for vesting, the time or times
within which such Awards may be subject to forfeiture and any other terms and
conditions of the Awards, in addition to those contained in Section 7.3.
The Committee may, prior to grant, condition the vesting of Restricted Stock
upon continued service of the Participant. The provisions of Restricted Stock
Awards need not be the same with respect to each recipient.
7.2 Awards and Certificates.
Shares of Restricted Stock shall be evidenced in such manner as the Committee
may deem appropriate, including book-entry registration or issuance of one or
more stock certificates. Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of such Participant and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award.
The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.
7.3 Terms and Conditions.
Shares of Restricted Stock shall be subject to the following terms and
conditions:
(a) Subject to the provisions of the Plan and the Award Agreement referred to in
Section 7.3(d), during the restricted period, the Participant shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber Shares of
Restricted Stock. Within these limits, the Committee may provide for the lapse
of restrictions based upon period of service in installments or otherwise and
may accelerate or waive, in whole or in part, restrictions based upon period of
service.
(b) Except as provided in this paragraph (b) and paragraph (a), above, and the
Award Agreement, the Participant shall have, with respect to the shares of
Restricted Stock, all of the rights of a stockholder of the Company holding the
class or series of Shares that is the subject of the Restricted Stock,
including, if applicable, the right to vote the Shares and the right to receive
any cash dividends. Dividends payable in Shares and other non-cash dividends and
distributions and extraordinary cash dividends shall be held subject to the
vesting of the underlying Restricted Stock, unless the Committee determines
otherwise in the applicable Award Agreement or makes an adjustment or
substitution to the Restricted Stock pursuant to Section 10.1 in connection with
such dividend or distribution.

 

11



--------------------------------------------------------------------------------



 



(c) If and when any applicable Restriction Period expires without a prior
forfeiture of the Restricted Stock, unlegended certificates for such Shares
shall be delivered to the Participant upon surrender of the legended
certificates.
(d) Each Award of Restricted Stock shall be confirmed by, and be subject to, the
terms of an Award Agreement.
ARTICLE VIII
RESTRICTED STOCK UNITS
8.1 Nature of Award.
Restricted Stock Units are Awards denominated in Shares that will be settled,
subject to the terms and conditions of the Restricted Stock Units, either by
delivery of Shares to the Participant or by the payment of cash based upon the
Fair Market Value of a specified number of Shares. Restricted Stock Units may be
awarded either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the employees, consultants, directors and Investor
Director Providers to whom and the time or times at which grants of Restricted
Stock Units will be awarded, the number of Shares to be awarded to any
Participant, the conditions for vesting, the time or times within which such
Awards may be subject to forfeiture and any other terms and conditions of the
Awards, in addition to those contained in Section 8.2.
8.2 Terms and Conditions.
The Committee may, in connection with the grant of Restricted Stock Units,
condition the vesting thereof upon the continued service of the Participant.
Each Award of Restricted Stock Units shall be confirmed by, and be subject to,
the terms of an Award Agreement. The applicable Award Agreement shall specify
the consequences for the Restricted Stock Units of the Participant’s Termination
of Relationship. An Award of Restricted Stock Units shall be settled as and when
the Restricted Stock Units vest or at a later time specified by the Committee or
in accordance with an election of the Participant, if the Committee so permits.
Restricted Stock Units may not be sold, assigned, transferred, pledged or
otherwise encumbered until they are settled, except to the extent provided in
the applicable Award Agreement in the event of the Participant’s death. The
Award Agreement for Restricted Stock Units shall specify whether, to what extent
and on what terms and conditions the applicable Participant shall be entitled to
receive current or deferred payments of cash, Common Stock or other property
corresponding to the dividends payable on the Common Stock (subject to
Section 21.3 below).

 

12



--------------------------------------------------------------------------------



 



ARTICLE IX
OTHER STOCK-BASED AWARDS
Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including
(without limitation) dividend equivalents and convertible debentures, may be
granted under the Plan.
ARTICLE X
ADJUSTMENTS
10.1 Changes in Capital Structure.
In the event of an extraordinary stock dividend, stock split, reverse stock
split, share combination, or recapitalization or similar event affecting the
capital structure of the Company, an extraordinary cash dividend, separation,
spinoff or a reorganization (each, an “Adjustment Event”), the Committee or the
Board shall make such substitutions or adjustments as it deems appropriate and
equitable to: (A) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under the Plan, (B) the number and kind of
Shares or other securities subject to outstanding Awards; (C) performance
metrics and targets underlying outstanding Awards; and (D) the Option Price of
outstanding Options. In the event of a merger, consolidation, acquisition of
property or shares, stock rights offering, liquidation, disaffiliation, or
similar event affecting the Company or any of its Subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board may in its discretion make
such substitutions or adjustments as it deems appropriate and equitable to:
(A) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (B) the number and kind of Shares or other
securities subject to outstanding Awards; (C) performance metrics and targets
underlying outstanding Awards; and (D) the Option Price of outstanding Options.
In the case of Corporate Transactions, such adjustments may include, without
limitation, (1) the cancellation of outstanding Awards in exchange for payments
of cash, property or a combination thereof having an aggregate value equal to
the value of such Awards, as determined by the Committee or the Board in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which shareholders of Common Stock receive consideration other
than publicly traded equity securities of the ultimate surviving entity, any
such determination by the Committee that the value of an Option shall for this
purpose be deemed to equal the excess, if any, of the value of the consideration
being paid for each Share pursuant to such Corporate Transaction over the Option
Price of such Option shall conclusively be deemed valid); and (2) the
substitution of other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards.

 

13



--------------------------------------------------------------------------------



 



10.2 Special Rules.
The following rules shall apply in connection with Section 10.1 above:
(a) No adjustment shall be made for non-extraordinary cash dividends or the
issuance to stockholders of rights to subscribe for additional Shares or other
securities (except in connection with a Corporate Transaction); and
(b) Any adjustments referred to in Section 10.1 shall be made by the Committee
or the Board in its discretion and shall, absent manifest error, be conclusive
and binding on all Persons holding any Awards granted under the Plan.
ARTICLE XI
RESTRICTIONS ON AWARDS
11.1 Compliance With Securities Laws.
No Awards shall be granted under the Plan, and no Shares shall be issued and
delivered pursuant to Awards granted under the Plan, unless and until the
Company and/or the Participant shall have complied with all applicable Federal,
state or foreign registration, listing and/or qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction.
The Committee in its discretion may, as a condition to the delivery of any
Shares pursuant to any Award granted under the Plan, require the applicable
Participant (i) to represent in writing that the Shares received pursuant to
such Award are being acquired for investment and not with a view to distribution
and (ii) to make such other representations and warranties as are deemed
reasonably appropriate by the Committee. Stock certificates representing Shares
acquired under the Plan that have not been registered under the Securities Act
shall, if required by the Committee, bear such legends as may be required by the
Securityholders Agreement and the applicable Award Agreement.
11.2 Nonassignability of Awards.
No Award granted under this Plan shall be assignable or otherwise transferable
by the Participant, except by designation of a beneficiary, by will or by the
laws of descent and distribution. An Award may be exercised during the lifetime
of the Participant only by the Participant, unless the Participant becomes
subject to a Disability. If a Participant dies or becomes subject to a
Disability, his Options shall thereafter be exercisable, during the period
specified in the applicable Award Agreement (as the case may be), by his
designated beneficiary or if no beneficiary has been designated in writing, by
his executors or administrators to the full extent (but only to such extent) to
which such Options were exercisable by the Participant at the time of (and after
giving effect to any vesting that may occur in connection with) his death or
Disability. Before granting any Awards or issuing any Shares under the Plan to
any person who is not already a party to the Securityholders Agreement, the
Company shall obtain an executed Adoption Agreement from such person, unless a
Public Offering shall have already occurred prior to such grant or issuance.

 

14



--------------------------------------------------------------------------------



 



11.3 No Right to an Award or Grant.
Neither the adoption of the Plan nor any action of the Board or the Committee
shall be deemed to give an employee, director, consultant or Investor Director
Provider any right to be granted an Option to purchase Common Stock, receive an
Award under the Plan except as may be evidenced by an Award Agreement duly
executed on behalf of the Company, and then only to the extent of and on the
terms and conditions expressly set forth in the Award Agreement. The Plan will
be unfunded. The Company will not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
payment of any Award.
11.4 No Evidence of Employment or Service.
Nothing contained in the Plan or in any Award Agreement shall confer upon any
Participant any right with respect to the continuation of his employment by or
service with the Company or any of its Subsidiaries or interfere in any way with
the right of the Company or any such Subsidiary, in its sole discretion (subject
to the terms of any separate agreement to the contrary), at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant from the rate in existence at the time of the grant of an
Award.
11.5 No Restriction of Corporate Action.
Nothing contained in the Plan or in any Award Agreement will be construed to
prevent the Company or any Subsidiary or Affiliate of the Company from taking
any corporate action which is deemed by the Company or by its Subsidiaries and
Affiliates to be appropriate or in its best interest, whether such action would
have an adverse effect on the Plan or any Award made under the Plan. No
Participant or beneficiary of a Participant will have any claim against the
Company or any Affiliate as a result of any corporate action.
ARTICLE XII
TERM OF THE PLAN
This Plan shall become effective on the Effective Date and shall terminate on
the Termination Date. No Awards may be granted after the Termination Date. Any
Award outstanding as of the Termination Date shall remain in effect and the
terms of the Plan will apply until such Award terminates as provided in the Plan
or the applicable Award Agreement.
ARTICLE XIII
AMENDMENT OF PLAN
The Plan may be modified or amended in any respect, and at any time or from time
to time, by the Board or by the Committee with the prior approval of the Board.
Notwithstanding the foregoing, the Plan may not be modified or amended as it
pertains to any existing Award Agreement without the consent of an applicable
Participant where such modification or amendment would materially impair the
rights of such Participant. In addition, no such amendment shall be made without
the approval of the Company’s stockholders to the extent such approval is
required by applicable law or regulation or the listing standards of the
securities exchange, which is, at the applicable time, the principal market for
the Common Stock.

 

15



--------------------------------------------------------------------------------



 



ARTICLE XIV
CAPTIONS
The use of captions in the Plan is for convenience. The captions are not
intended to provide substantive rights.
ARTICLE XV
WITHHOLDING TAXES
Upon any exercise or payment of any Award, the Company shall have the right at
its option and in its sole discretion to (i) require the Participant to pay or
provide for payment of the amount of any taxes which the Company or any
Subsidiary may be required to withhold with respect to such exercise or payment;
(ii) deduct from any amount payable to the Participant in cash or securities in
respect of the Award the amount of any taxes which the Company may be required
to withhold with respect to such exercise or payment; or (iii) reduce the number
of Shares to be delivered to the Participant in connection with such exercise or
payment by the appropriate number of Shares, valued at their then Fair Market
Value, to satisfy the minimum withholding obligation. In no event will the value
of Shares withheld under clause (iii) above exceed the minimum amount of
required withholding under applicable law.
ARTICLE XVI
SECTION 83(B) ELECTION
To the extent permitted by the Board or Committee, each Participant of a Stock
Award or Restricted Stock may, but is not obligated to, make an election under
Section 83(b) of the Code to be taxed currently with respect to any Award issued
under this Plan. The election permitted under this Article XVI shall comply in
all respects with and shall be made within the period of time prescribed under
Section 83(b) of the Code. Each Participant shall prepare such forms as are
required to make an election under Section 83(b) of the Code. The Company shall
have no liability to any grantee who fails to make a permitted Section 83(b)
election in a timely manner.
ARTICLE XVII
CODE SECTION 409A COMPLIANCE
If any distribution or settlement of an Award pursuant to the terms of this Plan
or an Award Agreement would subject a Participant to tax under Section 409A of
the Code, the Company may modify the Plan or applicable Award Agreement in the
least restrictive manner necessary in order to comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and, in each case, without any material diminution in the value of the payments
to an affected Participant.

 

16



--------------------------------------------------------------------------------



 



ARTICLE XVIII
SECTION 16 COMPLIANCE
In the event that the Company becomes subject to Section 16 of the Exchange Act,
it is intended that the Plan and any Award made to a Participant subject to
Section 16 of the Exchange Act will meet all of the requirements of Rule 16b-3.
Accordingly, unless otherwise provided by the Committee, if any provisions of
the Plan or any Award would disqualify the Plan or the Award, or would otherwise
not comply with Rule 16b-3, such provision or Award will be construed or deemed
amended to conform to Rule 16b-3.
ARTICLE XIX
OTHER PROVISIONS
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.
ARTICLE XX
NUMBER AND GENDER
With respect to words used in the Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, and vice
versa, as the context requires.
ARTICLE XXI
MISCELLANEOUS
21.1 Subsidiary Employees.
In the case of a grant of an Award to an employee or consultant of any
Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the shares of Common Stock, if any, covered by the Award to the
Subsidiary, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the employee or consultant in accordance with the terms of the
Award specified by the Committee pursuant to the provisions of the Plan. All
shares of Common Stock underlying Awards that are forfeited or canceled should
revert to the Company.
21.2 Foreign Employees and Foreign Law Considerations.
The Committee may grant Awards to individuals who are eligible to participate in
the plan who are foreign nationals, who are located outside the United States or
who are not compensated from a payroll maintained in the United States, or who
are otherwise subject to (or could cause the Company to be subject to) legal or
regulatory provisions of countries or jurisdictions outside the United States,
on such terms and conditions different from those specified in the Plan as may,
in the judgment of the Committee, be necessary or desirable to foster and
promote achievement of the purposes of the Plan, and, in furtherance of such
purposes, the Committee may make such modifications, amendments, procedures, or
subplans as may be necessary or advisable to comply with such legal or
regulatory provisions.

 

17



--------------------------------------------------------------------------------



 



21.3 Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment, and the payment of Shares with respect to dividends to
Participants holding Awards of Restricted Stock Units, shall only be permissible
if sufficient Shares are available under Section 3.5 for such reinvestment
(taking into account then outstanding Options and other Awards).
ARTICLE XXII
GOVERNING LAW
All questions concerning the construction, interpretation and validity of the
Plan and the instruments evidencing the Awards granted hereunder shall be
governed by and construed and enforced in accordance with the domestic laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In furtherance of the foregoing, the internal law of the
State of Delaware will control the interpretation and construction of this Plan,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.
* * * * * *
As adopted by the Board of Directors of NORANDA ALUMINUM HOLDING CORPORATION on
May 29, 2007, as amended and restated on October 23, 2007 and as further amended
and restated on November 12, 2009.

 

18